Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered June 30, 2006 in a breach of contract action. The amended order, insofar as appealed from, denied that part of plaintiffs motion seeking an in camera review of documents withheld by defendants on the ground of privilege, granted in part defendants’ cross motion to compel and granted a conditional order of preclusion.
It is hereby ordered that said appeal be and the same hereby *1188is unanimously dismissed without costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779 [1978]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.